Citation Nr: 0307481	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  96-20 896	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from August 1989 to 
August 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision by the RO which denied service connection for a skin 
disorder, claimed as due to an undiagnosed illness.

The Board notes that the veteran failed to report to a 
scheduled October 1999 RO hearing.


FINDINGS OF FACT

1.  A chronic skin disability was not shown in active 
service.

2.  The veteran's skin disorders (tinea corporis, tinea 
manus, onychomycosis of the hands) are diagnosed disorders, 
developing after service and are not shown to be related to 
service.

CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed February 1995 rating decision, a February 
1996 statement of the case, and a supplement statement of the 
case dated in January 1999.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

In a September 1996 letter, the RO informed the veteran of 
the type of evidence he needed to submit for the purpose of 
substantiating his claim of service connection.  By a May 
2002 VA letter, the veteran was informed of the evidence 
which was still needed to substantiate his claim (i.e. 
medical nexus evidence), the evidence he was responsible for 
submitting, what evidence VA had obtained on his behalf, and 
what VA would do to assist him in obtaining evidence.  In 
this letter, VA also notified the veteran of his rights under 
the VCAA.  In sum, the aforementioned VA correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in an effort to 
substantiate his claim.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, and postservice 
medical records, and assertions made by the veteran and his 
representative in support of his claim.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim of service connection poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


II.  Factual Background

Service medical records show that in March 1991, the veteran 
complained of jock itch; however the examiner did not 
diagnosis a skin condition.  In April 1991, the veteran 
underwent an allergic reaction from an injection he was 
given.  He was noted to have an urticarial rash over his body 
and extremities.  The diagnosis was allergic reaction to Is6.

In October 1992, the veteran filed a claim of service 
connection for a skin condition of the right arm and left 
hand.  He stated that he developed this condition as a result 
of exposure to toxic elements during service in Iraq.

A December 1992 outpatient treatment report reveals that the 
veteran complained of having a skin rash on his forearms 
since returning from Saudi Arabia.  The diagnosis was tinea 
corporis.  When treated in February 1993, his rash had 
improved with a medicated cream. 

An October 1993 VA examination report noted that there were 
no signs of a skin rash.

A May 1995 treatment report reveals a diagnosis of tinea 
manus.  Outpatient treatment reports dated in December 1995 
and April 1996 reveals that the veteran was diagnosed as 
having onychomycosis of both hands and tinea corporis.

In a December 1995 statement the veteran stated that he had a 
skin rash which started in service, but that he did not get 
it treated until after service.

A VA systemic examination report dated in February 1997, 
notes that the veteran had a rash over the hands.  The 
diagnosis was chronic skin rash.  A VA dermatology 
examination revealed a diagnosis of rule out onychomycosis, 
tinea manus, and tinea corporis.


III.  Analysis

The veteran received the Southwest Asia Service Medal.  His 
DD 214 form shows that the veteran had no foreign service but 
had close to 8 months of sea service.  He claims he has a 
skin condition due to his service in Southwest Asia.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Certain chronic diseases which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis. There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.  
In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
The Board notes that these new legal provisions do not affect 
the particular Persian Gulf War claim involved in the instant 
appeal.

The veteran's service medical records covering the period of 
August 1989 to August 1992 is negative for a chronic skin 
disorder.  Such records, however, show that the veteran had 
an acute urticarial rash in response to an injection he was 
given.  He was diagnosed as having an allergic reaction.  It 
is more than clear from the record that the veteran's current 
skin disorders has been attributable to a diagnosed condition 
rather than an undiagnosed illness.  Post service medical 
records show that the veteran's skin condition has been 
diagnosed as onychomycosis of both hands, tinea corporis, and 
tinea manus.  To date, the Secretary has not determined that 
the diagnosed skin disorders warrant a presumption of service 
connection.  Thus, the Persian Gulf War provisions on service 
connection do not apply in this case.

As previously noted the veteran's service medical records are 
negative for a chronic skin disorder.  Postservice medical 
records show diagnosed skin conditions beginning in December 
1992; however, the veteran has not submitted any competent 
medical evidence linking his postservice skin disorder to 
service.  Moreover his diagnosed skin conditions are not 
diseases subject to presumptive service connection under 
38 C.F.R. §§ 3.307, 3.309.  

The veteran claims that his current skin disorders are due to 
being exposed to toxins  during his service in Southwest 
Asia.  The veteran has not provided any medical evidence to 
support this assertion.  The veteran is not competent to 
offer opinions regarding medical diagnosis or causation.  As 
a lay person, he lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  If the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Given the foregoing facts, the Board finds that there is no 
reasonable possibility that any additional assistance would 
aid in substantiating the claim.  Consequently, the Board 
must therefore conclude that in the absence of competent 
medical evidence which links his post service skin disorders 
to service, including any incident thereof, that the 
preponderance of the evidence is against the claim and the 
benefit-of-the doubt doctrine is inapplicable.  Accordingly, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for a skin condition must be denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

